Case 1:20-cv-03747-NRN Document 65 Filed 04/01/21 USDC Colorado Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-03747

KEVIN O’ROURKE, et al.,

Plaintiffs,

v.

DOMINION VOTING SYSTEMS INC., et al.,

Defendants.


              PLAINTIFFS’ MOTION TO EXTEND TIME FOR SERVICE AND
                   FOR ALTERNATE SERVICE VIA U.S. MARSHAL


        COME NOW Plaintiffs, by and through counsel, who hereby submit the following

Motion to Extend Time for Service up to and including May 21, 2021, and for Alternate Service

Via U.S. Marshall Service, for the reasons set forth below:

        1.     Plaintiffs filed their initial Complaint on December 22, 2020 [Doc. 1].

        2.     F.R.C.P. 4 establishes a ninety (90) day period from the date of filing a complaint

to serve a defendant.

        3.     Since filing Plaintiffs’ Complaint, Plaintiffs’ counsel has made good faith

attempts to serve all identified Defendants, and several have responded to this matter.

        4.     Plaintiffs’ counsels’ attempts have included use of national and local process

servers, who ultimately rejected service requests because of the political nature of the case, or

that certain Defendants are too high profile, or did not respond to requests at all.

        5.     Alternative modes of service via certified U.S. Mail have also been refused by

certain remaining unserved Defendants.


                                                  1
Case 1:20-cv-03747-NRN Document 65 Filed 04/01/21 USDC Colorado Page 2 of 4




       6.      Plaintiffs also sought to file their Amended Complaint, and then have the

remaining Defendants served with that complaint, instead. However, the Amended Complaint

has not yet been accepted for filing.

       7.      The initial ninety (90) day period under F.R.C.P. 4(m) has expired, and the

Plaintiffs are continuing to attempt to serve all remaining identified Defendants.

       8.      Certain Defendants who have been served and appeared have filed motions

seeking to dismiss Plaintiffs claims, and as previously referenced, Plaintiffs have sought to

amend their initial Complaint.

       9.      Further, all discovery has been voluntarily agreed to be stayed among the Parties

who have appeared, while motions are currently pending.

       10.     In light of the filing of the Plaintiffs’ Amended Complaint, there exists no

prejudice to any party that has not been served, and there is no danger of prejudice in the future

by serving the remaining Defendants within the next eight weeks.

       11.     Additionally, F.R.C.P. 4(c)(3) permits service upon request by Plaintiffs to be

made upon a defendant by the U.S. Marshal, or deputy marshal.

       12.     Plaintiffs believe service via U.S. Marshal will be the most effective and efficient

means to ensure service upon all remaining unserved Defendants and, in fact, may be the only

way to actually serve the remaining Defendants.

       WHEREFORE, Plaintiffs respectfully request that this Honorable Court grant an

extension of sixty (60) days to effectuate service on all remaining identified Defendants, up to

and including Friday, May 21, 2021, and to authorize service of process on all remaining

Defendants to be completed by a U.S. Marshal, or deputy Marshal, pursuant to F.R.C.P. 4(c)(3),

in accordance with the attached Proposed Order.



                                                 2
Case 1:20-cv-03747-NRN Document 65 Filed 04/01/21 USDC Colorado Page 3 of 4




      Respectfully submitted this 1st day of April, 2021.

      PLAINTIFFS COUNSEL:

      By: s/Ernest J. Walker                       By:      s/ Gary D. Fielder
      Ernest J. Walker (MI P58635)                          Gary D. Fielder (CO 19757)
      ERNEST J. WALKER LAW OFFICE                           LAW OFFICE OF GARY FIELDER
      1444 Stuart St.                                       1444 Stuart St.
      Denver, CO 80204                                      Denver, CO 80204
      (720) 306-0007                                        (720) 306-0007
      ernestjwalker@gmail.com                               gary@fielderlaw.net




                                               3
Case 1:20-cv-03747-NRN Document 65 Filed 04/01/21 USDC Colorado Page 4 of 4




                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on April 1, 2021, a copy of the foregoing document
was electronically filed with the Court using the CM/ECF system which will send notification of
such filing to all counsel of record.

s/Gary D. Fielder
Gary D. Fielder, Esq.
Law Office of Gary Fielder
1444 Stuart St.
Denver, CO 80204
(720)306-0007
gary@fielderlaw.net




                                               4
